Matter of Diaz v Goldberg (2017 NY Slip Op 00280)





Matter of Diaz v Goldberg


2017 NY Slip Op 00280


Decided on January 17, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 17, 2017

Acosta, J.P., Mazzarelli, Manzanet-Daniels, Webber, Gesmer, JJ.


2779 453/11 -6164

[*1]In re Gilbert Diaz Petitioner,
vHon. Arlene Goldberg, etc., et al., Respondents.


Gilbert Diaz, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York (Jonathan D. Conley of counsel), for Hon. Arlene Goldberg, respondent.
Cyrus R. Vance, Jr., District Attorney, New York (Grace Vee of counsel), for Cyrus R. Vance, Jr., Michelle Warren and Ahmed Almudallal, respondents.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 17, 2017
CLERK